Citation Nr: 0800245	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted from September 18, 2003 to 
March 6, 2007 for costochondritis?

2.  What evaluation is warranted from March 7, 2007 for 
costochondritis?


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2003.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal  from a September 2003 rating decision of 
the Department of Veterans Affairs   (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for costochondritis (claimed as a chest condition) 
and assigned an initial noncompensable rating, effective 
September 18, 2003.  The veteran appealed.  
 
Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based 
on changes in the degree of severity of it since the 
effective date of service connection.  Jurisdiction over the 
case was later transferred to the RO in Columbia, South 
Carolina.

The Board previously remanded this case in June 2004, and 
again in September 2005.  Thereafter, by way of a May 2006 
rating decision, the evaluation for costochondritis was 
increased to 20 percent effective from March 7, 2006.  
Notwithstanding this determination, the veteran seeks a 
further increase in the level of disability compensation 
provided.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The record further raises the issue of entitlement to service 
connection for systemic lupus erythematosus, as well as a 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO  for 
appropriate consideration.

Finally, as noted in the September 2005 remand, the veteran 
has raised a claim of entitlement to service connection for 
pericarditis.  This claim remains undeveloped and uncertified 
for appellate review. Hence, it is once again referred to the 
RO for immediate and appropriate action.


FINDINGS OF FACT

1.  From September 18, 2003 to March 6, 2006, the veteran did 
not demonstrate more than slight disability of the thoracic 
muscle group.  There were no associated respiratory symptoms, 
or other constituent manifestations.

2.  Since March 7, 2006, the veteran has been in receipt of a 
20 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 
5321 for injury to the thoracic muscle group,   the highest 
assignable disability rating under that diagnostic code.  
There is no indication of other compensable symptomatology as 
attributable to service-connected disability, and there is no 
evidence that the disorder necessitates frequent 
hospitalization, or causes a marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
costochondritis from   September 18, 2003 to March 6, 2006 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.27, 4.56, 4.73, Diagnostic Code 5321 
(2007).  

2.  The criteria for a rating higher than 20 percent for 
costochondritis since  March 7, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27, 4.56, 4.73, 
Diagnostic Code 5321.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a February 2004 
statement of the case, and in October 2005 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording her VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
her possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of her disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran's costochondritis was evaluated at a 
noncompensable level from  September 18, 2003 until March 6, 
2006, and as 20 percent disabling since then, under the 
provisions of 38 C.F.R. §§ 4.20. 4.73, Diagnostic Code 5321 
for rating costochondritis as analogous to an injury of the 
thoracic muscle group.  38 C.F.R. § 4.27.
 
Pursuant to Diagnostic Code 5321, impairment of Muscle Group 
XXI, the thoracic muscle group, pertaining to the muscles of 
respiration, is to be evaluated on the severity of the injury 
manifested.  For slight injury, a noncompensable rating is 
assigned.  A moderate injury corresponds to the assignment of 
a 10 percent rating.   A maximum 20 percent rating may be 
assigned when there is severe or moderately severe injury.

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability  are loss of power, weakness, lowered 
threshold of fatigue, weakness, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Based on the applicable diagnostic code for the muscle injury 
under evaluation, disabilities resulting from muscle injuries 
are to be classified as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56(d)(1)-(4). 

In the present case, the RO in its September 2003 rating 
decision granted service connection for costochondritis on 
the basis that while in service the veteran had the onset of 
pain in the left chest associated with running.  

A June 2003 VA general medical examination report indicated 
the veteran reported that pain in the left chest region began 
in service, and eventually was prescribed a steroid injection 
in the sternum, but this did not have a longstanding effect 
upon her condition.  She stated that generally she had a good 
state of health with no major illness.  There were no 
complaints of cough, shortness of breath or chest pain.  
Eating and digestion were undisturbed.  She had no history of 
vomiting, diarrhea or melena.  The veteran was capable of 
sustaining heavy physical activities without immediate 
distress.  

On a physical examination, the chest region was normal in 
diameter and outline for gender and age.  There was no 
tenderness on digital examination or on pressure 
examination.  There was no disturbance in respiration or 
indication of ischemic heart disease.  The lungs showed good 
air entry in both lungs without adventitious sounds.  Her 
breathing pattern was normal without respiratory distress.  
With regard to the musculoskeletal system, a full range of 
movement was maintained in all joints. X-rays of the left rib 
and chest were normal.  The diagnosis provided was 
costochondritis by history, with no current pathology 
identified. 

Treatment records from the Lexington Medical Center indicate 
that in July 2004, the veteran presented to the emergency 
department with fever, nausea, vomiting and chest pain 
beginning three days prior to admission.  A past medical 
history of Tietze syndrome was noted.  Following a one-day 
course of treatment, the diagnosis on discharge was of 
pericarditis, definitive etiology undetermined, possibly 
secondary to an underlying connective tissue disorder.  The 
veteran returned for an outpatient consultation later that 
month, at which point the impression was pericarditis, 
resolving.  An echocardiogram conducted one month later 
revealed no pericardial effusion.  There was some evidence of 
connective tissue disease on laboratory testing.  

VA outpatient records dated from July 2004 to January 2005 do 
not include a reference to costochondritis.

During an August 2004 videoconference hearing before the 
undersigned, the veteran testified that costochondritis had 
worsened since separation from service.  She described having 
recently received treatment for costochondritis.  She further 
stated that following service while attending a secondary 
educational institution she lost on average one day per month 
of days of school attendance due to chest pain and 
discomfort.
 
Following a complaint of chest pain, and appropriate 
diagnostic studies the appellant was diagnosed with lupus in 
February 2005.  As noted above, the issue of entitlement to 
service connection for this disorder is referred to the RO 
for appropriate action.

Treatment records from a private university clinic indicated 
that on an April 2005 consultation with a rheumatologist, the 
assessment provided was of a positive ANA, RF, and RNP tests, 
with a history of pericarditis and arthritis.  The veteran 
also had features of systematic lupus erythematosus.  A 
similar assessment was rendered in August 2005.  At this 
point in time, the chest was clear to auscultation and 
percussion.  On review of systems, the veteran denied any 
constitutional symptoms including fatigue.  She denied any 
cough, hemoptysis, wheezing, orthopnea or lower extremity 
edema.  

An August 2005 report from a private hospital further 
indicates a diagnosis of pleurisy, chest wall pain, and 
history of lupus.

In September 2005, the Board denied entitlement to service 
connection for a bilateral knee disability, and a higher 
initial rating for a service-connected low back disorder.  
The claim for increase pertaining to costochondritis was 
remanded to the RO for further development and consideration.

Upon subsequent VA examination on March 6, 2006, the veteran 
reported that in 2001 she began having spontaneous onset of 
anterior chest pain in the central lower sternal region, 
which had continued intermittently ever since that time.  She 
had been treated with anti-inflammatories, steroid injection, 
and oral steroids during exacerbations.  The veteran reported 
being comfortable most of the time unless she inhaled deeply 
which caused some pain on almost every occurrence.  She also 
sometimes experienced pain when she lying down.  The 
discomfort resolved quickly in both of these circumstances.  
She normally had no pain at rest or with normal respiration.  
She could accomplish all activities of daily living for 
herself.

It was further noted that approximately once or sometimes 
twice a month, she had a period of increased pain which 
caused pain with any respiration and persisted for a few 
days.  During these times, it reportedly hurt to lift or bend 
anything.  She took Percocet as well as oral steroid 
medications which helped reduce the symptoms.  Ibuprofen also 
helped.  She reported that she missed one to three days per 
month due to these symptoms.  Her employment did not require 
strenuous activities.   At that time, she was breathing 
comfortably without any respiratory distress.   When asked to 
breath deeply, she inhaled more deeply than usual but said 
she could not take a complete full breath because it would 
hurt.  Firm palpation of the reported area did not produce 
any tenderness.  The impression was moderately severe 
costochondritis.  

The VA outpatient records on file from May to December 2006 
include the July 2006 report of systematic lupus with recent 
pericardial effusion, previous pericarditis in 2004.  

In a September 2006 statement, the veteran described having 
had a recent instance of hospitalization for lupus, that had 
caused her to experience a buildup of fluid in proximity to 
the heart and lungs that was then treated.  

When consideration is given to the above-described 
manifestations of costochondritis, it is determined that the 
disability ratings currently in effect represent the most 
objectively substantiated evaluations.  

On applying the criteria for evaluating muscle injury as a 
component of service-connected disability, the noncompensable 
rating in effect from September 18, 2003 up until March 6, 
2006 corresponds to impairment of the thoracic muscle group 
(i.e., the muscles affecting respiration) of no more than 
slight in degree.  A 10 percent rating is warranted per 
Diagnostic Code 5321 where there exists moderate muscle 
injury.  
 
Reviewing the relevant medical history for that period shows 
that a June 2003 VA examination diagnosed costochondritis, by 
history.  Significantly, there was no then current 
pathology.  There was no tenderness on palpation, and 
respiratory function appeared to be entirely normal.  X-ray 
studies of the left rib and chest likewise were normal.  
These findings are the only source of competent evidence 
concerning the nature and extent of costochondritis during 
the initial rating period.  They do not demonstrate the 
presence of general characteristics of moderate muscle 
injury, including consistent complaint of one or more 
cardinal symptoms of injury (particularly lowered threshold 
of fatigue after average use), or any loss of deep fascia, 
muscle substance, or muscle power.  While there was treatment 
for pericarditis during this timeframe, and an initial 
diagnosis of lupus, there was no competent evidence that 
these conditions originated from, or are otherwise part and 
parcel of the veteran's costochondritis.   Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

With reference to remaining time period from March 7, 2006 
through the present,   a 20 percent rating is already in 
effect, which is the highest assignable disability evaluation 
in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5321, 
Group XXI, for injury sustained to the thoracic muscle 
region.  The veteran's symptomatology does not otherwise 
belong within a relevant diagnostic code for muscle injury 
besides Group XXI.  As a result, the potential likelihood of 
an increased rating would be premised on application of 
another diagnostic code either on an alternate rating basis, 
or as a separate additional rating, provided not evaluating 
the same disability under various diagnoses.  See 38 C.F.R. § 
4.14.

To this effect, though, the competent evidence for the entire 
timeframe under evaluation does not show that the veteran 
developed compensable manifestations of respiratory symptoms 
attributable to service-connected costochondritis.  The June 
2003 VA examiner noted the absence of any disturbance in 
respiration,   or obstacle to air entry in the lungs.  On 
subsequent examination in March 2006,  the veteran reported 
no pain at rest or with normal respiration, with the 
exception of when she inhaled deeply.  Firm palpation did not 
produce any tenderness.  In any event, there is no evidence 
of difficulty with respiration or cardiovascular disorder 
corresponding to respiratory dysfunction, as to suggest that 
application of the criteria for respiratory defect is 
warranted, such as the rating formula for Restrictive Lung 
Disease.  See 38 C.F.R.  § 4.97, Diagnostic Codes 6840-6847.  
In addition to possible respiratory components of 
costochondritis, there is no indication of any symptomatology 
affecting digestion, or confirmed instance of other relevant 
manifestations.  

Thus, the present disability ratings in accordance with the 
rating schedule of an initial compensable evaluation prior to 
March 6, 2006, and a 20 percent rating thereafter, best 
approximate the overall severity of the veteran's 
costochondritis.

The Board has considered whether the veteran's 
costochondritis presents such an exceptional or unusual 
disability picture as to warrant referral of this case to the 
Director of the VA Compensation and Pension Service for a 
possible extraschedular rating.  The medical evidence does 
not establish, however, that this disorder markedly 
interferes with her employment beyond that anticipated by the 
current assigned rating.  The most recent VA examination 
findings stated that  no more than one to three days off from 
work per month due to her symptoms   were necessary at that 
time.  Whereas the veteran has since claimed entitlement 
to         a total disability evaluation based on individual 
unemployability due to service connected-disabilities, which 
has been referred to the RO for initial adjudication,  the 
impairment from costochondritis alone has not adversely 
affected employment beyond that indicated.  Moreover, there 
is also no indication that costochondritis has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

For these reasons, an initial compensable disability rating 
prior to March 7, 2006, and an evaluation greater than 20 
percent since March 7, 2006 are denied. 
 
The preponderance of the evidence weighs against the 
veteran's claim.  Thus, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable rating for 
costochondritis is denied.

Entitlement to a rating higher than 20 percent for 
costochondritis since March 7, 2006 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


